Birdsong, Judge.
Our judgment in Bradham v. State, 148 Ga. App. 89 (250 SE2d 801) has been affirmed in part and reversed in part. Bradham v. State, 243 Ga. 638. In conformity with the decision of the Supreme Court, we find error in that portion of the trial court’s action in denying a challenge for cause. Such error resulted in prejudice when the appellant Bradham was required to use one of her peremptory challenges to excuse that juror, thereby ultimately exhausting all her peremptory strikes prior to the final selection of a qualified jury. The proper selection of the jury constitutes one of the cornerstones of trial by jury. Melson v. Dickson, 63 Ga. 682, 686. Such an error taints the entire trial process and requires reversal of the conviction and sentence.

Judgment reversed.


Quillian, P. J., and Smith, J., concur.